                                           Case 3:19-cv-00683-LRH-WGC Document 24
                                                                               20 Filed 04/21/20
                                                                                        04/20/20 Page 1 of 2
                                                                                                           3




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89502
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiff Robert Thurman-Silva
                                 7
                                                                  UNITED STATES DISTRICT COURT
                                 8
                                                                         DISTRICT OF NEVADA
                                 9
                                     ROBERT THURMAN-SILVA, an individual,                  CASE NO: 3:19-cv-683-LRH-WGC
                                10
                                                                      Plaintiff,
                                11
                                     vs.
                                12                                                                 STIPULATION
                                                                                              STIPULATION         AND
                                                                                                           AND [PROPOSED]
1575 Delucchi Lane, Suite 206




                                     EMPLOYBRIDGE SOUTHWEST, LLC d/b/a                        ORDER ENLARGING TIME FOR
 The Geddes Law Firm, P.C.




                                13 PROLOGISTIX, a Foreign Limited-Liability                     PLAINTIFF TO RESPOND TO
    Phone 775-853-9455
       Reno, NV 89502




                                     Company; THYSSENKRUPP SUPPLY                              DEFENDANT THYSSENKRUPP
                                14 CHAIN SERVICES NA, INC., a Foreign                       MATERIALS NA, INC.’S MOTION TO
                                     Corporation; and, TESLA MOTORS, INC., a               DISMISS PLAINTIFF’S FIRST AMENDED
                                15 Foreign Corporation; DOE BUSINESS                                   COMPLAINT
                                     ENTITIES 1-10; DOE INDIVIDUALS 1-10.                              (ECF No. 011)
                                16
                                                                      Defendants.                         (Second Request)
                                17
                                18             Plaintiff Robert Thurman-Silva (“Plaintiff”) and Defendants thyssenkrupp Supply Chain

                                19 Services NA, Inc., thyssenkrupp Materials NA, Inc., and Tesla, Inc.1, by and through their undersigned
                                20 counsel of record hereby stipulate that Plaintiff may have a one (1)-week extension of time, through
                                21 and including Monday, April 27, 2020, to file their opposition to Defendant thyssenkrupp Materials
                                22 NA, Inc.’s Motion to Dismiss Plaintiffs’ First Amended Complaint (ECF No. 011). Pursuant to this
                                23 stipulation, the parties hereby request that the Court grant this enlargement of time. This is the second
                                24 request for such an extension. Plaintiff’s first request for an extension of time was filed on April 13,
                                25 2020 (ECF No. 16) and was granted on April 14, 2020 (ECF No. 18). The reason that Plaintiff now
                                26 requests additional time to file this opposition brief is based upon Plaintiff’s counsel’s workload and
                                27
                                28   1   Defendant Tesla, Inc. is erroneously identified as Tesla Motors, Inc.


                                                                                      1
                                        Case 3:19-cv-00683-LRH-WGC Document 24
                                                                            20 Filed 04/21/20
                                                                                     04/20/20 Page 2 of 2
                                                                                                        3




                                 1 calendar issues. This stipulation and request are made in good faith and not for any dilatory or
                                 2 improper purpose.
                                 3 DATED this 20th day of April, 2020. THE GEDDES LAW FIRM, P.C.
                                 4
                                 5                                             Kristen R. Geddes
                                                                               Nevada Bar No. 9027
                                 6                                             1575 Delucchi Lane, Suite 206
                                                                               Reno, Nevada 89502
                                 7                                             Phone: (775) 853-9455
                                                                               Email: Kristen@TheGeddesLawFirm.com
                                 8                                             Attorneys for Plaintiff Robert Thurman-Silva
                                 9
                                     DATED this 20th day of April, 2020. Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                10
                                                                                /s/
                                11                                             ________________________________
                                                                               Antony Martin, Esq.
                                12                                             Nevada Bar No. 8177
1575 Delucchi Lane, Suite 206




                                                                               Dana Salmonson, Esq.
 The Geddes Law Firm, P.C.




                                13                                             Nevada Bar No. 11180
    Phone 775-853-9455
       Reno, NV 89502




                                                                               Wells Faro Tower
                                14                                             Suite 1500
                                                                               3800 Howards Hughes Parkway
                                15                                             Las Vegas, NV 89169
                                                                               Attorneys for Defendants
                                16                                             thyssenkrupp Materials NA, Inc., thyssenkrupp Supply
                                                                               Chain Services NA, Inc., and Tesla, Inc.
                                17
                                18
                                19                                                ORDER
                                20
                                21 Dated: April 21, 2020                               IT IS
                                                                                      IT   IS SO
                                                                                              SO ORDERED
                                                                                                 ORDERED, nunc pro tunc.

                                22
                                23
                                24                                                    UNITED STATES
                                                                                      LARRY R. HICKSMAGISTRATE JUDGE
                                25                                                    UNITED STATES DISTRICT JUDGE

                                26
                                27
                                28


                                                                                 2
